OPINION OF THE COURT
FERGUSON, Senior Judge:
We granted the appellant’s petition for review to await our decision in United States v. Evans, 1 M.J. 206 (1975), on the question of the representation of several accused by a single defense attorney. The appellant’s brief best states his request of this Court:
Appellant urges this Honorable Court to interpret Article 38(b) . . . [Uniform Code of Military Justice, 10 U.S.C. § 838(b)], as imparting to each and every accused standing before a special or general court-martial the absolute right to his own individually detailed defense counsel, to be shared with no other accused standing before the same court-martial in a joint or common trial, regardless of the presence or absence of any real or potential material conflict in the defenses of the several accused. Any other interpretation denies appellant a true and viable exercise of his “right to be represented ... by defense counsel detailed . . [under] Article 38(b), Code, supra. [Emphasis in text.]
While we do not presently so hold, it is with increasing disturbance that we continue to examine, in case after case, instances wherein the defense counsel involved in a multiple representation situation finds himself bogged down in a quagmire of ineluctable conflict. Fortunately, the case before us is an exception to this recurring problem, for nothing in the record before us hints at a conflict of interest in this defense counsel’s representation of the several accused.
In Evans, we held that the sole detailed counsel for that accused encountered a conflict of interest in representing several clients which he erroneously failed to appreciate and to remedy. As a defense lawyer has certain ethical and legal responsibilities in such an instance, we determined that the attorney’s continued representation of the accused in light of such conflict constituted reversible error. The legal profession recognizes the plight of the defense attorney who undertakes — or, in the military setting, who is directed1 — to represent more than one defendant at a joint or common trial:2
The potential for conflict of interest representing multiple defendants is so grave that ordinarily a lawyer should decline to act for more than one of several co-defendants except in unusual situations when, after careful investigation, it is clear that no conflict is likely to develop and when the several defendants give an informed consent to such multiple representation.
Clearly, these guidelines contemplate that the usual situation is for each accused in a criminal case to be represented by his own individual defense attorney. Only in exceptional cases, after certain specific precautions have been taken, may deviation from this norm be countenanced. In short, it is not the rule, but rather the exception, that one attorney may represent multiple accused at a joint or common trial. Unfortunately, it appears in the records sent to us for review that our exhortation to that effect continues unheeded to far too great a degree.
We now reiterate our admonition in Evans. Several personnel at the trial level *249share substantially in carrying the burden of ascertaining the absence of any possibility of conflict in multiple representation. In our judgment the military would be well advised, in light of this shared burden of responsibility at all stages in the trial arena, to avoid any problem from arising by initially appointing separate counsel for each accused. This certainly is the spirit of the ethical charges of the legal profession, as well as the spirit of the concern of insuring both the fact and the appearance of uncompromised justice. Nobody involved in the trial process may escape this responsibility — neither the convening authority, nor the defense counsel, nor the trial judge.
Because no conflict is revealed in the case at bar, and because we now decline to adopt the interpretation appellant urges upon us, the decision of the Army Court of Military Review is affirmed.
Chief Judge FLETCHER concurs.

. Even though on orders to represent more than one accused, every defense counsel — as a member of the legal profession — is charged with comporting himself with the ethical dictates of his chosen vocation. To the extent he finds himself embroiled in a conflict of representation, it is his duty to take the steps necessary to extricate himself therefrom.


. ABA Standards, The Defense Function § 3.5(b). See also ABA Code of Professional Responsibility, DR 5-105.